DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on August 26, 2020 has been reviewed and considered.  Claims 1-7, 9-12, and 21-26 are pending in which claims 1 and 10 are amended and claims 21-26 have been newly added; claims 8 and 13-20 stand cancelled.

Response to Arguments
Applicant's arguments filed on August 26, 2020 have been fully considered but they are not persuasive.  Due to applicant’s substantial amendments, please see the updated rejections for the newly added limitations of claims 1, 10 and 21-26 in the rejection below.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PG Pub 2011/0239349) in view of Mayer (US D469,945 S).
	Regarding Claim 1, Thompson discloses of a gown (10, see Figure 3, [0024]) comprising:
	a body covering portion (via torso portion of 10);
	a first sleeve (16, right sleeve) and a second sleeve (16, left sleeve), each extending distally away from the body covering portion (via torso portion of 10) and terminating at a loop (via 20, a right and left sides); 
	a first concentric sleeve (via 18 of 16, right sleeve) coupled to the first sleeve (16, right sleeve) at a first connection location (via connection of 22 of 18 to 16, right sleeve-see Figures 3 & 5) disposed at a shoulder of the first sleeve (see shoulder area of 16, 
	a second concentric sleeve (via 18 of 16, left sleeve) coupled to the second sleeve (16, left sleeve) at a second connection location (via connection of 22 of 18 to 16, left sleeve-see Figures 3 & 5) disposed at a shoulder of the second sleeve (see shoulder area of 16, left sleeve-see diagram below) and extending along the exterior (see Figure 3) of the second sleeve (16, left sleeve) toward the loop (via 20, left side) to a second termination boundary (via end/cuff of 18 of 16, left sleeve) landing at a wrist location (via area of 20, left side) of the second sleeve (16, left sleeve), the second termination boundary (via end/cuff of 18 of 16, left sleeve) selectively slidable (from 24 to 26, [0026], see Figures 3-5) along the second sleeve (16, left sleeve) toward the second connection location (via connection of 22 of 18 to 16, left sleeve-see Figures 3 & 5), (Figures 3-5, [0024]-[0026]).

    PNG
    media_image1.png
    604
    687
    media_image1.png
    Greyscale

	Thompson does not disclose wherein the loop is a thumb loop.
	Mayer teaches of medical gown (see title of Mayer, “Surgical Gown with Thumb Hole”) wherein a first and second sleeve terminate at a thumb loop, see Figures 1 and 6 (also see the Description of Figures).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the loop of Thompson to be a thump loop as taught by Mayer so that a sleeve of a gown can be further maintained on the wearer by having a thumb attachment means which also provides protectable wearing coverage to a portion of the wearer’s thumb, wrist, and hand.
	Regarding Claims 2-5, 7, and 9, the device of Thompson as modified by Mayer discloses the invention as claimed above.  Further Thompson discloses:
	(claim 2), the first termination boundary (via end/cuff of 18 of 16, right sleeve) disposed between the thumb loop (via 20, right side as modified by Mayer) and the first connection location (via connection of 22 of 18 to 16, right sleeve-see Figures 3 & 5) (note that the first termination boundary (via end/cuff of 18 of 16, right sleeve) is located above the distal end of the thumb loop via 20, right side of Thompson as modified by Mayer);
	(claim 3), the second termination boundary (via end/cuff of 18 of 16, left sleeve) disposed between the thumb loop (via 20, left side as modified by Mayer) and the second connection location (via connection of 22 of 18 to 16, left sleeve-see Figures 3 & 5) (note that the first termination boundary (via end/cuff of 18 of 16, left sleeve) is located above the distal end of the thumb loop via 20, left side of Thompson as modified by Mayer);
	(claim 4), the first concentric sleeve (via 18 of 16, right sleeve) comprising an elastic gathering (via 34 of 18, right sleeve) drawing the first concentric sleeve (via 18 of 16, right sleeve) toward the first sleeve (16, right sleeve), the elastic gathering (via 34 of 18, right sleeve) disposed between the first connection location (via connection of 22 of 18 to 16, right sleeve-see Figures 3 & 5) and the first termination boundary (via end/cuff of 18 of 16, right sleeve), ([0028], see Figure 8);
	(claim 5), the elastic gathering (via 34 of 18, right sleeve) disposed closer to the first termination boundary (via end/cuff of 18 of 16, right sleeve) than the first connection location (via connection of 22 of 18 to 16, right sleeve-see Figures 3 & 5), see Figure 8;
	(claim 7), the second concentric sleeve (via 18 of 16, left sleeve) comprising another elastic gathering (via 34 of 18, left sleeve) drawing the second concentric sleeve (via 18 of 16, left sleeve) toward the second sleeve (16, left sleeve), the another elastic gathering (via 34 of 18, left sleeve) disposed between the second connection location (via connection of 22 of 18 to 16, left sleeve-see Figures 3 & 5) and the second termination boundary (via end/cuff of 18 of 16, left sleeve), ([0028], see Figure 8);
	(claim 9), the first concentric sleeve (via 18 of 16, right sleeve) comprising a cuff (via end/cuff of 18 of 16, right sleeve, see Figures 3 & 5) defining the first termination boundary (via end/cuff of 18 of 16, right sleeve), the second concentric sleeve (via 18 of 16, left sleeve) comprising another cuff (via end/cuff of 18 of 16, left sleeve, see Figures 3 & 5) defining the second termination boundary (via end/cuff of 18 of 16, left sleeve), (Figures 3-5, [0024]-[0026]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PG Pub 2011/0239349) in view of Mayer (US D469,945 S) as applied to claim 1 above, and further in view of Gilpin (USPN 2,668,294).
	Regarding Claim 6, the device of Thompson as modified by Mayer discloses the invention as claimed above.  The device does not disclose wherein the elastic gathering is disposed at the first termination boundary.
	Gilpin teaches of a gown with a sleeve (22) containing an elastic gathering (29) disposed at a first termination boundary (via 28), (see Figures 1 & 5, Col. 2, lines 52-55, Col. 3, lines 29-44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson as modified by Mayer wherein the elastic gathering is disposed at the first termination boundary as taught by Gilpin as a matter of obviousness to try in order to prevent contamination further up the sleeve of the garment and maintain retention around a limb of the wearer.

Claims 10, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PG Pub 2011/0239349) in view of Mayer (US D469,945 S) as applied to claim 1 above, and further in view of Bushman (US PG Pub 2006/0041988).
	Regarding Claim 10, the device of Thompson as modified by Mayer discloses the invention as claimed above.  The device does not disclose wherein the first sleeve and the first concentric sleeve manufactured from the same material.
	Bushman teaches of multiple layers for a first sleeve (12) and a first concentric sleeve (14) for a surgical gown (see Figures1-3 [0017], [0019] & 7, [0028]), wherein the first sleeve and the first concentric sleeve are manufactured from the same material (note for layers 28 & 29, see [0019] & [0026]-[0027]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson as modified by Mayer wherein the first sleeve and the first concentric sleeve manufactured from the same material as taught by Bushman in order to keep the cost of manufacturing down by utilizing the same materials for the sleeves within the production process.

	Regarding Claim 12, the device of Thompson as modified by Mayer discloses the invention as claimed above.  The device however does not disclose wherein the body covering portion, the first sleeve, and the second sleeve are manufactured from polyethylene.
	Bushman teaches of a gown wherein various layers are manufactured from polyethylene, (Figure 7, [0027]-[0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the body covering portion, the first sleeve, and the second sleeve of the device of Thompson as modified by Mayer wherein they are manufactured from polyethylene as taught by Bushman to help with liquid resistance (Abstract).

	Regarding Claim 24, the device of Thompson as modified by Mayer discloses the invention as claimed above.  The device does not disclose wherein the gown is configured to meet the PB70 Standard of the Association for the Advancement of Medical Instrumentation (AAMI).
	Bushman teaches of a gown wherein the gown is configured to meet the PB70 Standard of the Association for the Advancement of Medical Instrumentation (AAMI) (see Figures 1-3 & 7, [0017], [0024]) (note PB70:2003).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson as modified by Mayer wherein the gown is configured to meet the PB70 Standard of the Association for the Advancement of Medical Instrumentation (AAMI) as taught by Bushman so that the gown is held to an enhanced level of liquid resistance desired by protective-apparel users looking liquid barrier performance in a surgical gown.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PG Pub 2011/0239349) in view of Mayer (US D469,945 S) as applied to claim 1 above, and further in view of Lopez (USPN 5,444,871).
	Regarding Claim 11, the device of Thompson as modified by Mayer discloses the invention as claimed above.  The device does not disclose wherein the first concentric sleeve manufactured from different materials.
	Lopez teaches of a gown wherein a first concentric sleeve (via 34) is manufactured from different materials, (Col. 3, lines 22-30) (from that of a first sleeve, 32), (Figures 1-6, Col. 2, lines 47-68, Col. 3, lines 1-54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson as modified by Mayer wherein the first concentric sleeve is manufactured from different materials as taught by Lopez so that an impervious protective layer surrounds each sleeve to provide enhanced protection from contamination, particularly during surgical procedures, (Abstract).

Claims 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PG Pub 2011/0239349) in view of Mayer (US D469,945 S) as applied to claim 1 above, and further in view of Ruth-Larson et al. (USPN 4,535,481) (hereinafter “Ruth-Larson”).
	Regarding Claims 21-22, the device of Thompson as modified by Mayer discloses the invention as claimed above.  Further Thompson discloses wherein the body covering portion (via torso portion of 10) comprises a front portion and a rear portion (see Figure 3, note that the gown 10 has a front and a back). 
	The device does not disclose (claim 21), wherein the front portion is longer than the rear portion and (claim 22) the front portion configured to cover a frontal portion of a wearer, the rear portion configured to cover only shoulders of the wearer.
	Ruth-Larson teaches of a gown (1) (claim 21), wherein a front portion (via 10 @ 16) is longer (see Figure 1) than a rear portion (via 20 @ 25), (see Figure 1), (Col. 3, lines 29-46, Col. 4, lines 13-41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson as modified by Mayer (claim 21), wherein the front portion is longer than the rear portion as taught by Ruth-Larson so that corner sections of the gown are located clear of a floor while the wearer is seated, (Abstract).
	Further, it is noted (claim 22) that with the device as modified, it is noted that the structure of Thompson in view of Mayer and Ruth-Larson is configured to and capable of wherein the front portion (Thompson, see Figure 3) configured to cover a frontal portion of a wearer, the rear portion (Thompson, see Figure 3) configured to cover only shoulders of the wearer (note when the garment is being donned and e.g. the front portion is covering a front side while the rear portion is draped only over the shoulders of the wearer).

	Regarding Claims 25-26, the device of Thompson as modified by Mayer discloses the invention as claimed above. However, the device does not disclose (claim 25), the body covering portion defining an opening comprising a slit having a left side and a right side that abut and (claim 26) the slit running the length a rear side of a back of the gown.
	Ruth-Larson teaches (claim 25) of a gown (1) wherein a body covering portion (via 10) defines an opening comprising a slit (note when 1 is attached around a wearer’s body (e.g. Figures 3-4) a slit would be formed between edges of 25 & 35) having a left side (35) and a right side (25) that abut (when connected via 61 & 62 & 41, 42 & 44) and (claim 26) the slit running the length (see Figures 1-3)a rear side (via areas of 20 & 30) of a back of the gown (10), (Figures 1-3, Col. 3, lines 29-68, Col. 4, lines 13-48).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson as modified by Mayer wherein (claim 25), the body covering portion defining an opening comprising a slit having a left side and a right side that abut and (claim 26) the slit running the length a rear side of a back of the gown as taught by Ruth-Larson so that easier accessibility can be made when donning the gown as well as having corner sections of the gown that are located clear of a floor while the wearer is seated, (Abstract).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PG Pub 2011/0239349) in view of Mayer (US D469,945 S) as applied to claim 1 above, and further in view Krewinski (USPN 3,868,728).
	Regarding Claim 23, the device of Thompson as modified by Mayer discloses the invention as claimed above.  The device does not disclose wherein the body covering portion, the first sleeve, and the second sleeve comprise a single, unitary, contiguous piece of liquid impervious material.
	Krewinski teaches of a gown (10) wherein a body covering portion, a first sleeve, and a second sleeve comprise a single, unitary, contiguous piece of liquid impervious material (58b & 54c), (Col. 4, lines 37-45, 58-68-please note considered “single, unitary, contiguous piece of liquid impervious material” since the layers are connected and wholey a part of gown (10).
	Therefore, it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Thompson as modified by Mayer wherein the body covering portion, the first sleeve, and the second sleeve comprise a single, unitary, contiguous piece of liquid impervious material as taught by Krewinski to prevent liquids being absorbed by an outer surface of the gown to hinder contact with clothes of the wearer (Col. 4, lines 37-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732